Citation Nr: 0424554	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  95-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 
percent, prior to March 3, 2004, for the residuals of a right 
ankle sprain with chronic peroneal tendinitis and traumatic 
arthritis.

2.  Entitlement to a disability evaluation in excess of 30 
percent, after March 2, 2004, for the residuals of a right 
ankle sprain with chronic peroneal tendinitis and traumatic 
arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
November 1976, and from March 1977 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
chronic peroneal tendinitis as residuals of a right ankle 
sprain, which was assigned a noncompensable evaluation.  
Also, a compensable rating was denied for residuals of a 
laceration of the back.  Entitlement to a compensable rating 
based on multiple noncompensable service-connected 
disabilities, which allegedly interfered with employability, 
under 38 C.F.R. § 3.324 (1998) was also denied.  

The notice of disagreement (NOD) (initiating an appeal) was 
received in December 1994 and contested only the assignment 
of a noncompensable rating for chronic peroneal tendinitis as 
residuals of a right ankle sprain.  A statement of the case 
(SOC) was issued in January 1995 and VA Form 9, Appeal to the 
Board (perfecting the appeal) was received in February 1995.  
Following VA examination in January 1998, a February 1998 
rating action recharacterized the service-connected right 
ankle disability as residuals of a right ankle sprain with 
chronic peroneal tendinitis and traumatic arthritis and 
assigned a 10 percent disability evaluation under 38 C.F.R. 
Part 4, Diagnostic Code 5010 (1998).  A supplemental 
statement of the case (SSOC) was issued in February 1998.  

In August 1998, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been included in the claims folder for 
review.  Following that hearing, the Board, in December 1998, 
remanded the claim to the RO for the purpose of obtaining 
additional clarifying evidence.  

After the claim was remanded, the RO granted an increased 
evaluation for the right ankle disability.  That rating was 
dated January 25, 2003.  It assigned a 20 percent disability 
rating, effective January 1, 1994.  The RO also granted a 
temporary total rating due to hospitalization/surgery on the 
ankle.  The effective dates for that rating was September 
1995 to November 1995.  The claim was subsequently returned 
to the Board.  The claim was again remanded in December 2003 
for more development.  That development was accomplished and 
the results were reviewed by the RO.  After said review, the 
RO assigned a 30 percent disability rating; the effective 
date of the rating was March 3, 2004 - the date of the most 
recent VA medical examination.  The appeal is once again 
before the Board for review.

The Board notes that on VA Form 21-4138, Statement in Support 
of Claim, dated April 12, 2004, and submitted by the veteran, 
the veteran implied that he was now suffering from 
disabilities of the right knee and right hip.  He insinuated 
that service connection should be granted for those two 
disabilities on a secondary basis.  The issues are not before 
the Board and are referred back to the RO for additional 
development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim involving the right ankle has been developed.

2.  Prior to March 3, 2004, the medical evidence of record 
showed that the veteran was suffering from marked limitation 
of motion of the right ankle.  Ankylosis was not diagnosed.

3.  The veteran's right ankle disability, after March 2, 
2004, is manifested by degenerative changes, an antalgic gait 
on the right, limitation of motion of dorsiflexion, 
tenderness, and demonstrable showings of pain.  Ankylosis of 
the ankle has been diagnosed.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle sprain with chronic peroneal 
tendinitis and traumatic arthritis, prior to March 3, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5270 and 5271 
(2003).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right ankle sprain with chronic peroneal 
tendinitis and traumatic arthritis, after March 2, 2004 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5270 and 5271 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of this appeal (in November 2000), the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's 
Remands of December 1998 and December 2003, and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
right ankle disability should be assigned a higher disability 
evaluation.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in December 2002 that spelled out the requirements 
of the VCAA and what the VA would do to assist the veteran.  
The VA also informed the appellant that it would request 
records and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone numerous examinations of 
the right ankle in order to determine the nature and extent 
of the injury.  Such an examination was last performed in 
March 2004.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's right ankle disability.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter, dated December 2002, did 
request a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's accredited representative and the 
veteran did provide additional argument and evidence to the 
VA after that deadline, that information was readily accepted 
by the VA, and the veteran has indicated that the claim was 
ready for Board adjudication.  An amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. 
§  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In a letter to 
the veteran, dated December 2002, along with the SOC, the 
Board's Remands, and the various SSOCs, the RO informed him 
of what information he needed to establish entitlement to an 
increased evaluation.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  While the notice the AOJ 
provided to the appellant in December 2002 was given after 
the initial AOJ adjudication of the claim, the notice was 
provided by the RO prior to the final transfer of the 
appellant's case to the Board, and the content of that notice 
and various duty to assist letters, along with the SOC and 
SSOCs, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the veteran's claim 
would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, SSOCs, the Board's Remands, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing an increased rating.  He has, by information 
letters, a rating decision, the Board's Remands, an SOC, and 
an SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned as a result of the original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The diagnostic criteria that is used to award ratings for an 
ankle disability where there is limitation of motion can be 
found at 38 C.F.R. Part 4, Diagnostic Code 5271 (2003).  
Under this code, a 10 percent evaluation requires moderate 
limited motion of the ankle.  A 20 percent disability will be 
assigned where there is marked limitation of motion of the 
ankle.  The Board observes that 20 percent is the highest 
rating available under Diagnostic Code 5271.  38 C.F.R. Part 
4 (2003).

A 30 percent evaluation is potentially available under 
Diagnostic Code 5270 for ankylosis of an ankle, with plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
evaluation is potentially available with plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2003).  
If there is plantar flexion less than 30 degrees, a 20 
percent disability rating is assigned.  Id.  The regulations 
define normal range of motion for the ankle as dorsiflexion 
from zero to 20 degrees and plantar flexion from zero to 45 
degrees.  38 C.F.R. § 4.71 (2003).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

During the veteran's second enlistment, in 1989, the 
veteran's service medical records indicate that he injured 
his right ankle.  He received cursory treatment for the ankle 
sprain and was subsequently returned to full duty.  Over the 
next four years, the veteran repeatedly sought treatment with 
respect to the right ankle.  In 1993, the veteran retired 
from the US Army and he subsequently applied for VA 
compensation benefits.  Service connection was granted for 
"chronic peroneal tendinitis" in a rating action dated 
November 1994, and a noncompensable evaluation was assigned.  
The veteran was notified and he filed an appeal, claiming 
that his right ankle disability was severe enough to warrant 
a compensable evaluation.

The record reflects that in September 1995, the veteran 
underwent an operation on the right ankle.  The doctor who 
performed the surgery noted that there was a significant 
amount of fibrosis located in the lateral gutter of the ankle 
that was subsequently debrided.  

The veteran underwent a VA orthopedic examination of the 
right ankle in January 1998.  The examiner found that the 
veteran was suffering from a moderate loss of function due to 
pain.  The range of motion of the ankle was found to be 20 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
The joint was found to be stable but it was tender and 
swollen around the lateral malleolus.  The peroneal tendon 
was reported as tender but not swollen.  The veteran walked 
with a limp favoring the right ankle.

Following that VA examination, the RO granted a 10 percent 
disability rating for the right ankle disorder.  It is noted 
that the RO did not have a copy of the veteran's 1995 
surgical report before it and it did not take into account 
the findings from that surgical procedure.  The veteran was 
notified of that award but continued his appeal.

On the occasion of a hearing on appeal in August 1998, the 
veteran testified that symptomatology attributable to his 
service-connected right ankle disability included chronic 
pain and swelling.  He stated that he wore a brace on a 
regular basis to reduce swelling of the ankle. The veteran 
further pointed out that he used different ointments and ice-
packs to alleviate the pain.  He also noted that he took 
Motrin for recurring symptoms.  

The veteran's most recent examination of the right ankle was 
accomplished in March 2004.  Before the examination, the 
veteran told the examiner that he suffered from pain that was 
exacerbated by prolonged standing, physical exertion, and 
improper/nonfitting shoes.  He stated that he sometimes used 
a support wrap but he did not constantly wear such a device.  
He further noted that he did not use a cane or crutches and 
that he sometimes had some instability of the ankle.

The examiner noted that the veteran walked with a limp and 
that he was favoring the right ankle.  In comparison to the 
left ankle, there was mild puffiness around the lateral 
malleolar area.  There was no evidence of inflammation, 
redness, or warmth.  Tenderness was reported only over the 
anterior lateral malleolar area.  The range of motion was 
noted to be moderately limited and very painful.  
Dorsiflexion was limited to 10 degrees and plantar flexion 
beyond 18-20 degrees was limited and found to be moderately 
painful.  Inversion and eversion was extremely limited and 
ankylosis was reported with inversion and eversion.  The 
examiner further reported:

	. . . the right ankle exhibits 
weakened movement, excess fatigability 
with repeated range of motion.  No 
incoordination.  There is no history of 
any fracture of the tibia/fibula.  No 
malunion.  X-rays of the right tibia and 
fibula are normal. . . . no marked right 
knee disability secondary to the right 
ankle, although veteran c/o some pain in 
the right knee and right hip as related 
to and secondary to the right ankle.

Osteoarthritic changes of the posterior right talocalcaneal 
joint with a small retrocalcaneal spur were reported via x-
ray films.  The examiner went on to write that the veteran's 
functional loss due to pain and functional impairment was 
moderately severe.  

A careful review of the clinical evidence shows that the 
veteran's right ankle, after March 2, 2004, is symptomatic, 
manifested by limitation of plantar flexion, tenderness on 
palpation, and an antalgic gait on the left.  Dorsiflexion of 
the right ankle is limited to 10 degrees, the uppermost 
restriction for a 30 percent evaluation under 38 C.F.R. Part 
4, Diagnostic Code 5270 (2003).  Moreover, the veteran has 
repeatedly reported pain on prolonged standing and walking, 
swelling, and tenderness.  He has been diagnosed as having 
actual ankylosis of the right ankle.  The Court has defined 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  It is apparent that the veteran has continuing 
difficulties with significant, recurrent discomfort and pain, 
which results in a limp and moderately severe diminished 
joint functioning.  

It is the Board's judgment that, with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003), and 
DeLuca, 8 Vet. App. at 205-206, the veteran's pain, 
significant discomfort, swelling on use, and limitation of 
motion supports a 30 percent disability evaluation pursuant 
to the criteria found at Diagnostic Code 5270.  38 C.F.R. 
Part 4 (2003).  However, the medical evidence of March 3, 
2004, and not earlier, only supports this conclusion.  The 
evidence of record prior to this date does not support the 
veteran's contentions that a 30 percent disability rating or 
higher should have been assigned prior to March 3, 2004.

The evidence prior to March 3, 2004, does not show the 
veteran's right ankle to be classified as ankylosed.  It does 
not show the plantar flexion to be limited between 30 and 40 
degrees or dorsiflexion limited between 0 and 10 degrees.  
Although the veteran's medical treatment records have been 
obtained from the period of 1993 to the present, except for 
the surgical record of 1995 (discussed above), the medical 
treatment records do not reveal a diagnosis of ankylosis.  
Even the surgical record of 1995 is negative for a diagnosis 
of ankylosis.  Instead, that record merely notes that the 
lateral gutter of the ankle had a significant amount of 
fibrosis.  Those same records do not show restrictions in the 
limitation of motion that would qualify the veteran for an 
evaluation in excess of 20 percent.  

Nevertheless, the medical evidence after March 2, 2004, does 
not reflect instability or weakness, or limitation of range 
of motion, greater than that contemplated by the 30 percent 
evaluation.  The record does not show abduction, adduction, 
inversion, or eversion deformity.  Those same records do not 
indicate that the veteran's ankylosed ankle is limited in 
plantar flexion at more than 40 degrees or in dorsiflexion at 
more than 10 degrees.  

Thus, the Board also finds that 38 C.F.R. §§ 4.40, 4.45 or 
4.59 (2003) do not provide a basis for a rating higher than 
30 percent.  Hence, the preponderance of the evidence is 
against the claim and it is denied.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2003).  For example, in the VA examination 
reports, the examiner provided measurements of range of 
motion, and noted the veteran's complaints of pain of the 
right ankle.  Remand for further development of the medical 
evidence is not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Significantly, however, no objective evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization, due 
solely to the veteran's service-connected right ankle 
disability, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) are not met.




ORDER

A disability evaluation in excess of 20 percent for the 
residuals of a right ankle sprain with chronic peroneal 
tendinitis and traumatic arthritis, prior to March 3, 2004, 
is denied.  

A disability evaluation in excess of 30 percent for the 
residuals of a right ankle sprain with chronic peroneal 
tendinitis and traumatic arthritis, after March 2, 2004, is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



